               Case 3:18-po-00306-SB        Document 25       Filed 04/04/19    Page 1 of 2




  BILLY J. WILLIAMS, OSB #901366
  United States Attorney
  District of Oregon
  WILLIAM M. NARUS, CASB #243633
  Assistant United States Attorney
  William.Narus@usdoj.gov
  JOSHUA M. SHERMAN
  Certified Law Clerk
  Joshua.Sherman3@usdoj.gov
  1000 SW Third Avenue, Suite 600
  Portland, OR 97204-2902
  Telephone: (503) 727-1000
  Attorneys for United States of America



                                 UNITED STATES DISTRICT COURT

                                       DISTRICT OF OREGON

  UNITED STATES OF AMERICA                           3:18-po-00306-SB

                    v.                               Violation No. 6906277

  JOHN C. HACKER,                                    GOVERNMENT’S EXHIBIT LIST

                    Defendant.


             The United States of America, by Billy J. Williams, United States Attorney, and through

  William M. Narus, Assistant United States Attorney and Joshua M. Sherman Certified Law

  Clerk, hereby advises the Court and defendant of the intent to offer the following evidence at

  trial:

                                                                 Stipulated
Ex. #      Description                         Bates Number      Admission     Offered/Admitted/Received
                                                                 /Objection
           FPS Inspector Rommes Supplemental
 1         Report                                 5-7, 9-10
 2         Photograph of Rally Entrance              18
 3         Photograph of Rally Entrance              19

  Government’s Exhibit List                                                                    Page 1
            Case 3:18-po-00306-SB       Document 25     Filed 04/04/19      Page 2 of 2




                                                              Stipulated
Ex. #   Description                        Bates Number       Admission    Offered/Admitted/Received
                                                              /Objection
 4      GSA Rules and Regulations               20
 5      GSA Authorized 6/30/18 Permit          22-23

  Dated: April 4, 2019                          Respectfully submitted,

                                                BILLY J. WILLIAMS
                                                United States Attorney

                                                s/ William M. Narus
                                                WILLIAM M. NARUS, CASB #243633
                                                Assistant United States Attorney

                                                s/ Joshua M. Sherman
                                                JOSHUA M. SHERMAN
                                                Certified Law Clerk




     Government’s Exhibit List, 3:18-po-306, U.S. v. Hacker                               Page 2
